                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


UNITED STATES OF AMERICA

        v.
                                                             Criminal Action No. TDC-18-0062
NATHANIEL MICHAEL WORTHY,

        Defendant.



                                   MEMORANDUM ORDER

       Defendant Nathaniel Michael Worthy has been charged with one count of Conspiracy to

Distribute and Possess with Intent to Distribute Controlled Substance Analogues and Controlled

Substances, in violation of 21 U .S.C.   S 846; two   counts of Possession of a Firearm in Furtherance

of Drug Trafficking, in violation of 18 U.S.C.   S 924(c);   and one count of Possession of Controlled

Substance Analogues with Intent to Distribute, in violation of21 U.S.C.      S 841(a)(l).   On June 11,

2018, Worthy's co-defendant, Carjandario Danielle Yarborough, filed a series of pre-trial motions,

see ECF Nos. 34-39, all of which were adopted by Worthy, see ECF No. 49. On November 13,

2018, Worthy filed another pre-trial motion.          ECF No. 64. On February 13, 2019, the Court

conducted a hearing and resolved the majority of the pre-trial motions.         See ECF Nos. 73, 76.

Pending before the Court is the Motion to Suppress Tangible and Derivative Evidence (Cell

Phones and Electronic Devices), ECF No. 36. The Court has received Worthy's post-hearing,

supplemental filing on the Motion. ECF No. 78; see ECF No. 76. For the reasons set forth below,

the Motion will be denied.

        The relevant factual background was detailed on the record during the February 13, 2019

hearing. In the Motion, Worthy challenges the search of nine cell phones seized during the search

of an apartment on Good Hope Road S.E., in Washington, D.C. (the "Apartment"), in which he
and Yarborough resided. Those searches were conducted pursuant to a search warrant issued by

United States Magistrate Judge Timothy J. Sullivan of this District.

          To assess whether probable cause exists to issue a search warrant requested by law

enforcement, a magistrate or other judicial officer must "make a practical, commonsense decision

whether, given all the circumstances set forth in the affidavit ...    there is a fair probability that

contraband or evidence of a crime will be found in a particular place." Illinois v. Gates, 462 U.S.

213,238    (1983). A reviewing court owes the magistrate's probable cause determination "great

deference." Id. at 236. The reviewing court is to uphold the issuance of the search warrant ifthere

was a "substantial basis" for concluding that probable cause existed. !d. For the issuing magistrate

to have had a substantial basis for finding probable cause, "[ s]ufficient information must be

presented" to allow the judge "to determine probable cause," and the magistrate's action cannot

be a "mere ratification of the bare conclusions of others." Id. at 239.

          The affidavit supporting the search warrant for the cell phones includes the same facts

provided in the search warrant affidavit for the search of the Apartment, discussed at the hearing,

that supported probable cause to search the Apartment for evidence of drug dealing. In addition,

the affidavit includes the new facts that the cell phones were found during that search, along with

a substance consistent with plants used for synthetic cannabinoids, firearms, ammunition, cash,

and suspected narcotics packaging; that Yarborough and Worthy, and no others, were in the

Apartment at the time of the search; and that Worthy later stated that only he and Yarborough

resided in the Apartment.    The affidavit also details a recorded phone call from Yarborough to a

phone number registered to Yarborough, but previously identified as used by Worthy, in which

Yarborough discussed a murder believed to be related to the drug-dealing enterprise.             It also

includes the affiant's knowledge, based on training and experience, that cell phones are tools of



                                                  2
the drug trade and are used to arrange meetings, take orders, and arrange deals, often using text

messages, and that drug dealers often have multiple phones, acquire new phones, and change or

discard phones and phone numbers to avoid detection.

       The Court finds that the facts, taken together, provide a "substantial basis" for the

magistrate judge to have found probable cause to search the seized cell phones. Gates, 462 U.S.

at 236. Both the original facts from the first affidavit and the evidence found at the Apartment

provide probable cause to believe that there was drug dealing by Worthy and Yarborough out of

the Apartment. There was some evidence in the warrant that Worthy and Yarborough used phones

to communicate about criminal activity relating to drug dealing. Furthermore, courts can rely on

an affiant's training and experience in making a probable-cause determination, and here, the

special agent submitting the affidavit stated that based on his experience, there is a connection

between drug dealing and cell phones. See Ornelas v. United States, 517 U.S. 690, 700 (1996).

Specifically, courts have acknowledged that a cell phone is "a recognized tool of the trade in drug

dealing," United States v. Slater, 971 F.2d 626, 637 (lOth Cir. 1992), and that an affiant's

knowledge, training, and experience of drug dealers' use of cell phones in the trade can support a

finding of probable cause, see United States v. Gibbs, 547 F. App'x 174, 179 (4th Cir. 2013)

(holding that a search warrant authorizing GPS monitoring of a cell phone was supported by

probable cause where the affidavit recounted the user's "extensive drug dealing activities"); United

Statesv. Harris, No. 15-0170,2016WL      1441382,at*11-12(E.D.      Va. Apr. 11,2016)(statingthat

courts have found probable cause "to search a cell phone" where it was "discovered in proximity

to crime or contraband" because it will "almost invariably contain incriminating evidence"); ef

United States v. Mathis, 767 F.3d 1264, 1276 (11th Cir. 2014) (relying in part on an affiant's

experience that "individuals   who sexually abuse children" sometimes store copies of their



                                                 3
communications with their victims on their cell phones for years in validating a search warrant for

the contents of the cell phone), abrogated on other grounds by Lockhart v. United States, 136 S.

Ct. 958 (2016).

       In United States v. Fisher, No. 14-0413,2015 WL 1862329, at *2 (D. Md. Apr. 22, 2015),

the court held that the affiant's attestation based on his training and experience that drug dealers

use cell phones to conduct their drug dealing business, combined with the evidence of heroin

dealing in the affidavit, provided probable cause for the issuance of a warrant for the search of a

cell phone and created a sufficient nexus between the defendant's alleged criminal conduct and

the cell phone data seized. Id. at *2. Similarly, here, the nine cell phones were discovered in the

search of the Apartment along with suspected synthetic cannabinoids, firearms, ammunition, drug-

packaging materials, and U.S. currency, and the affidavit to search the cell phones highlighted how

drug dealers generally use cell phones to facilitate their crimes. Notably, although the affidavit

did not provide evidence that the specific phones belonged to Yarborough or Worthy or were used

to facilitate drug dealing, the fact that they were the only residents and occupants of the Apartment,

and were both specifically tied to drug dealing, provided a sufficient basis to infer that the cell

phones could contain evidence of criminal activity.

        Worthy's   reliance on United States v. Griffith, 867 F.3d 1265 (D.C. Cir. 2017), is

misplaced.    In Griffith, the court invalidated a search of a residence as part of a homicide

investigation in part because the warrant's authorization to seize all cell phones found was not

supported by probable cause, since the affidavit "conveyed no reason to think that [the defendant]

owned a cell phone" and there was no evidence that a cell phone was used in relation to the

homicide. Id. at 1271-72. In contrast, when the cell phone search warrant was issued in this case,

law enforcement already knew that the cell phones had been found in the Apartment where Worthy



                                                   4
and Yarborough were the only occupants, along with plants linked with synthetic cannabinoids,

suspected narcotics packaging, firearms, and ammunition, and there was some evidence, in

addition to the affiant's knowledge and experience, to support a conclusion that Worthy and

Yarborough communicated       about their drug-dealing enterprise over the phone.         Griffith is

therefore inapplicable.

        Worthy argues that the search warrant affidavit was deficient because it appears to be the

same affidavit as used to support the search of another location. Although the cell phone affidavit

recounted the facts asserted in the affidavit for the search of the Apartment, search warrant

affidavits may build upon prior affidavits and searches, and it is permissible for a magistrate judge

to consider the cumulative effect of the combined evidence when deciding to issue a search

warrant. See United States v. Grossman, 400 F.3d 212, 218 (4th Cir. 2005). Contrary to Worthy's

claim that the warrant was overbroad, the warrant specifically identified the cell phones by model

and serial number in Attachment A and described the type of evidence to be searched for in those

devices in Attachment B. See United States v. Hurwitz, 459 F.3d 463, 470-73 (4th Cir. 2006).

The types of evidence to be seized were tailored specifically to activities regarding the offenses

for which Worthy was under investigation and so are not so overbroad as to allow a "general,

exploratory rummaging" through the cell phones. Cassady v. Goering, 567 F.3d 628, 643 (10th

Cir. 2009).

        Finally, Worthy's staleness argument is unpersuasive.      As discussed at the hearing, the

information was sufficiently timely to support the search of the Apartment, because law

enforcement conducted a controlled buy at the residence itself just three days before the warrant

was obtained.    See United States v. McCall, 740 F.2d 1331, 1337 (4th Cir. 1984) (upholding a

search based on seven-month-old information that the defendant had a revolver). Although there



                                                  5
was a lapse of about two months between when the phones were seized and when the search

warrant for the phones was obtained, they were in police custody during that time, so the evidence

present at the time of the Apartment search would still be on the phones. The Court will therefore

uphold the magistrate judge's probable cause finding.

       Even ifthere were no probable cause, the search would still be upheld under the good faith

exception of United States v. Leon, 468 U.S. 897,923 (1984). See United States v. Legg, 18 F.3d

240, 243 (4th Cir. 1994). Under Leon, even if probable cause has not been established, a court can

still uphold the search if the law enforcement officers executing the warrant could objectively rely

in good faith on the magistrate's probable cause determination. Leon, 468 U.S. at 920. The good

faith exception does not apply if the affiant knew there was a false statement in the affidavit, or

would have known of such a false statement except for the affiant's reckless disregard of the truth;

if the magistrate wholly abandoned a neutral judicial role; if the warrant was so facially deficient,

such as if it failed to identify the items to be seized or place to be searched, that it could not

reasonably be deemed valid; or if the affidavit was "so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable."   !d. at 923. Here, the information in

the affidavit was sufficient, at a minimum, for an officer to rely in good faith upon the magistrate

judge's probable cause finding.     None of the exceptions that would bar use of the good faith

exception apply.    There was no false statement in the affidavit, the magistrate did not wholly

abandon the neutral judicial role, the warrant was not so facially deficient, such as failing to

identify the items to be seized or place to be searched, that it could not reasonably be deemed valid,

and the affidavit was not "so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable."   Id.




                                                   6
       Accordingly, it is hereby ORDERED that the Motion to Suppress Tangible and Derivative

Evidence (Cell Phones and Electronic Devices), ECF No. 36, is DENIED.




Date: Aprill,   2019
                                                  THEODORE D. CHU
                                                  United States District




                                              7
